Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/2022 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed 10/7/2022, with respect to the previous 112(a) rejection of claim 1 have been fully considered and are persuasive.  Applicant has amended claim 1 to obviate the issue.  The previous 112(a) rejection of claim 1 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 10/7/2022, with respect to the previous 112(b) rejection of claim 1 (see issue denoted at FP #13 of final office action dated 7/19/2022) have been fully considered and are persuasive.  Applicant has amended claim 1 to obviate the issue.  The previous 112(b) rejection of claim 1 have been withdrawn. 

Applicant's arguments filed 10/7/2022 regarding the previous 112(b) rejection of claim 1 (see issue denoted at FP #14 of final office action dated 7/19/2022) have been fully considered but they are not persuasive.
Examiner does not consider this issue to be addressed.  The term “it” must be rephrased in claim 1 (and in rejoined claim 21) to clearly identify what is being referenced so that there is no ambiguity.  


Rejoinder
Examiner considers Applicant’s amendments to claims 21 & 28 to make the claims eligible for rejoinder with claim 1.  Examiner however, considers claims 21 & 28 to be properly restrictable from each other under plural combination requiring the same subcombination, with claim 1 functioning as the subcombination/linking claim (see MPEP 806.05c, PLURAL COMBINATIONS REQUIRING A SUBCOMBINATION COMMON TO EACH COMBINATION).  
Examiner contacted Applicant for an oral election between claims 21 & 28 to be examined alongside claim 1.  Examiner also confirmed from Applicant that claims 23-25 were intended to depend from claim 21 rather than claim 1, which could otherwise potentially result in a duplicate claim issue.  

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, 21-27, drawn to a method, classified in H01L21/02057.
II. Claims 1-7, 28-33, drawn to a method, classified in H01L21/02057.
The inventions are independent or distinct, each from the other because:
Claim 1 link(s) inventions I and II.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claim 1.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Inventions I and II are directed to related methods/processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have different modes/functions/effects, as the method of claim 21 requires the solvent comprises isopropyl alcohol and the drying region being located above the bath region within the cleaning chamber, not required in claim 28.  Claim 28 requires the solvent is provided as a layer of solvent on top the liquid bath, not required in claim 21.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)  The different inventions will require different search strategies/queries in view of their different requirements of the “removing” step.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Richard Kim on 10/13/2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-7, 21-27.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 28-33 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections
Claims 23-25 objected to because of the following informalities:  per Examiner’s conversation with Applicant on 10/13/2022, Applicant indicated claims 23-25 were intended to depend on claim 21 rather than claim 1.  This should be amended to avoid duplicate claim issues with respect to claims 3-5.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 21-27 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 & 21 recite “when it is determined” in the last clause.  Examiner considers “it” to be unclear and must be replaced/removed.  Examiner considers rephrasing to “when determined” would obviate the issue. 
Claims 2-7 recite the limitation "the remediation" in line 1 of the claims.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 has been amended to introduce “a first remediation” and “a second remediation”.  Examiner compares how claims 21-27 have been amended to reflect this. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7, 21-27 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Mehmandoust.(US 20010047595) or, in the alternative, under 35 U.S.C. 103 as obvious over Mehmandoust in view of Kimura et al. (US 20090084405, “Kimura”)
Mehmandoust teaches a method for drying a substrate comprising:

For Claim 1: 
A method, comprising: 
immersing a wafer in a bath in a bath region within a cleaning chamber (see Figures 3-4, 13-15, dryer 100, chamber 144, bath 194, fluid outlet tank 212, steps 520, 530, 540.  [0083]-[0085]).  Dryer 100 has a collective chamber formed by fluid outlet tank 212 and chamber 144.  Bath 194 located therein would read on the recited bath region.  If the collective chamber is argued, Examiner refers below to making integral and/or Kimura; 
removing the wafer out of the bath region, through a solvent and then into a gas located in a drying region within the cleaning chamber (see Figures 3-4, 13-15, chamber 144, gas inlets 150, organic compound delivery manifold 410.  [0044], [0063]-[0064], [0085], [0096]; 
determining whether a first parameter value from the gas is beyond a first predetermined threshold value (see Figures 3-4, 13-15, temperature sensor 350, humidity sensor 356. [0073]-[0074], [0084], [0086].  refer to temperature and relative humidity associated with chamber 144); 
determining whether a second parameter value from the gas is beyond a second predetermined threshold value, the second predetermined threshold value being a different type than that of the first predetermined threshold value (see Figures 3-4, 13-15, temperature sensor 350, humidity sensor 356.  [0073]-[0074], [0084], [0086].  refer to temperature and relative humidity associated with chamber 144); and 
performing a first remediation when it is determined that the first parameter value exceeds the first predetermined threshold value and performing a second remediation when it is determined that the second parameter value exceeds the second predetermined threshold value, the second remediation being a different type than that of the first remediation (see MPEP 2111.04, CONTINGENT LIMITATIONS.  [0073]-[0074]).  The remediation is a contingent limitation, but Examiner notes that Mehmandoust teaches control of a gas heater as well as an exhaust fan in response to the temperature and humidity sensors.  

If further argued whether Mehmandoust’s fluid outlet tank 212 and chamber 144 read on the a single chamber, Examiner considers this to be either the obvious act of making integral (see MPEP 2144.04, “Making Integral”), or  well-known in view of Kimura (see Kimura’s Figures 1 & 4, treating tank 1) (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).   

Mehmandoust teaches claim 1.
Mehmandoust also teaches the following:

For Claim 2:
The method of claim 1, wherein the remediation comprises re-immersing the wafer within the bath (see MPEP 2111.04, CONTINGENT LIMITATIONS).  

For Claim 3:
The method of claim 1, wherein the remediation comprises changing a humidity level within the cleaning chamber (see MPEP 2111.04, CONTINGENT LIMITATIONS.  see [0074]).    

For Claim 4:
The method of claim 1, wherein the remediation comprises: 
removing the solvent and the gas from the cleaning chamber (see MPEP 2111.04, CONTINGENT LIMITATIONS.  see Figures 3, exhaust manifold 170, fan 174.  [0046], [0074], [0082]-[0091]).  The remediation is contingent.  To advance prosecution, Mehmandoust teaches using a fan to exhaust and vapors; and 2 DM2\16183055.1PATENT P20173694US00/N1085-01898 
reintroducing the solvent and the gas into the cleaning chamber (see see MPEP 2111.04, CONTINGENT LIMITATION.   [0082]-[0086]). The supply/exhaust of the gas in chamber 144 appear to be an on-going process, and would appear to overlap with the supply of the organic compound (hydrofluroether/isopropyl alcohol mixture).  

For Claim 5: 
The method of claim 1, wherein the remediation comprises: 
removing the gas from the cleaning chamber while leaving the solvent within the cleaning chamber (see MPEP 2111.04, CONTINGENT LIMITATIONS. see Figures 3, exhaust manifold 170, fan 174.  [0046], [0074], [0082]-[0091]).  The remediation is contingent.  To advance prosecution, Mehmandoust teaches using a fan to exhaust and vapors.  At least a portion of the solvent will still remain in the chamber while the supply of the organic compound (hydrofluroether/isopropyl alcohol mixture) is ongoing, and 
reintroducing the gas into the cleaning chamber (see MPEP 2111.04, CONTINGENT LIMITATIONS).  [0082]-[0086]). The supply/exhaust of the gas in chamber 144 appear to be an on-going process.  

For Claim 6:
The method of claim 1, wherein the remediation comprises changing a temperature of the gas (see MPEP 2111.04, CONTINGENT LIMITATIONS.  see [0073]).  

For Claim 7:
The method of claim 1, wherein the remediation comprises lowering the humidity of the cleaning chamber (see MPEP 2111.04, CONTINGENT LIMITATIONS.  see [0074]).  
  

Examiner considers claims 21-27 to be rejected under the same basis as claims 1-7, respectively.  Examiner notes that a key difference regarding claim 21 with respect to claim 1 is the recitation is the “removing” step, but Mehmandoust already teaches using isopropyl alcohol as the solvent and the drying region being located above the bath region in the cleaning chamber (see Figures 3-4, 13-15, chamber 144, bath 194.  [0085]-[0088]).      

For Claim 21:
A method, comprising: 
immersing a wafer in a bath in a bath region within a cleaning chamber; 
removing the wafer out of the bath region, through a solvent and then into a gas located in a drying region within the cleaning chamber, wherein the solvent comprises isopropyl alcohol and the drying region is located above the bath region within the cleaning chamber; 
determining whether a first parameter value from the gas is beyond a first predetermined threshold value; 
determining whether a second parameter value from the gas is beyond a second predetermined threshold value, the second predetermined threshold value being a different type than that of the first predetermined threshold value; and 3 DM2\16183055.1PATENT P20173694US00/N1085-01898  
performing a first remediation when it is determined that the first parameter value exceeds the first predetermined threshold value and performing a second remediation when it is determined that the second parameter value exceeds the second predetermined threshold value, the second remediation being a different type than that of the first remediation.  

For Claim 22:
The method of claim 21, wherein the first remediation comprises re-immersing the wafer within the bath.  

For Claim 23:
The method of claim 1, wherein the first remediation comprises changing a humidity level within the bath region.  

For Claim 24:
The method of claim 1, wherein the first remediation comprises: 
removing the solvent and the gas from a cleaning chamber containing the bath region and the drying region; and 
reintroducing the solvent and the gas into the cleaning chamber.  

For Claim 25:
The method of claim 1, wherein the first remediation comprises: 
removing the gas from a cleaning chamber containing the tank region and the drying region while leaving the solvent within the cleaning chamber, and 
reintroducing the gas into the cleaning chamber.  

For Claim 26:
The method of claim 21, wherein the first remediation comprises changing a temperature of the gas.  

For Claim 27:
The method of claim 21, wherein the first remediation comprises lowering the humidity of the cleaning chamber.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718